United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, MARGATE POST
OFFICE, Margate City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1813
Issued: May 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 23, 2017 appellant, through counsel, filed a timely appeal from April 7 and
June 12, 2017 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether OWCP abused its discretion in denying authorization for
requested right hip replacement surgery; and (2) whether appellant met his burden of proof to
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

establish a right knee or hip condition commencing January 29, 2016 causally related to factors of
his federal employment from January 26 through 28, 2015.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
Board’s prior decisions are incorporated herein by reference. The relevant facts are as follows.
OWCP accepted that on January 26, 2006 appellant, then a 54-year-old custodian,
sustained a right medial meniscus tear when he stepped on a pallet jack while dumping trash and
fell, twisting his right knee. He underwent right knee arthroscopy on February 14, 2006.4 OWCP
also accepted that on November 30, 2007 appellant sustained left shoulder and right knee injuries
when his right knee gave way while moving a floor mat. Appellant asserted that he injured his
“pelvis” when he fell to the floor. Following the injuries, he returned to full duty for approximately
one year and was then assigned modified duty.
A November 30, 2007 right hip x-ray demonstrated shortening of the right femoral neck
without obvious fracture or dislocation, possibly due to a congenital or developmental cause.
Dr. Glenn Zuck, an attending osteopath Board-certified in orthopedic surgery, performed
an authorized repeat right knee arthroscopy on April 1, 2008, with partial medial and lateral
meniscectomies, chondroplasty, and debridement of a partial anterior cruciate ligament tear. In a
November 22, 2010 report, he obtained right hip x-rays demonstrating “changes about the humeral
head and proximal femur consistent with his preexisting diagnosis as a child [of] Legg-CalvePerthes disease.”5
Dr. Alvin Ong, an attending Board-certified orthopedic surgeon, submitted reports from
November 3, 2011 to May 21, 2013 in which he summarized appellant’s treatment for the accepted
injuries. On examination he found restricted motion of the right hip in all planes, a 0.25 inch leg
length discrepancy with the right leg shorter than the left. Dr. Ong obtained right hip x-rays which
demonstrated significant dysplasia “with evidence of previous Legg-Perthes syndrome.” He
diagnosed right hip dysplasia with Legg-Perthes syndrome accelerated and exacerbated by the
accepted injury. Dr. Ong also found continuing degeneration of the right knee. He opined that
appellant required a total right hip arthroplasty. Dr. Ong requested that OWCP authorize the
procedure.
On June 7, 2013 OWCP obtained a second opinion from Dr. Stanley Askin, a Boardcertified orthopedic surgeon, regarding whether the requested right hip arthroplasty was causally
3

Docket No. 15-1216 (issued September 22, 2016); Docket No. 11-0213 (issued September 21, 2011).

4
OWCP accepted the claim under File No. xxxxxx381, which it later doubled with the present claim, File No.
xxxxxx341. It also authorized an arthroscopic left rotator cuff repair, performed on June 13, 2008.
5

On January 3, 2012 OWCP obtained a second opinion from Dr. Kenneth P. Heist, Board-certified in orthopedic
surgery. Dr. Heist related appellant’s complaints of right knee instability, and right hip pain and stiffness. He found
restricted right hip motion in all planes and degenerative arthritis of both knees. Dr. Heist opined that appellant had
“degenerative joint disease that has been accelerated by his employment.”

2

related to the accepted injuries. Dr. Askin reviewed the medical record and a statement of accepted
facts (SOAF). He noted that appellant had insulin dependent diabetes mellitus and was obese. On
examination Dr. Askin observed a right-sided limp, a right knee effusion, medial compartment
osteoarthritis of the right knee, and limited right hip motion. He opined that appellant’s
degenerative arthritis of the right knee and rip hip was caused primarily by morbid obesity.
By decision dated June 21, 2013, OWCP denied appellant’s request to authorize a right hip
arthroplasty, based on Dr. Askin’s opinion. Following additional development,6 it issued
December 6, 2013 and March 17, 2015 decisions which affirmed the denial of requested right hip
arthroplasty.
On January 26, 2015 appellant returned to sedentary work for four hours a day clearing
carriers and performing clerical duties.
In January 29 and April 2, 2015 reports, Dr. Ong opined that walking back and forth across
the plant floor from January 26 to 29, 2015 worsened the accepted occupational injuries worsened
and aggravated preexisting Legg-Perthes disease and osteoarthritis of the right hip.
On May 11, 2015 under File No. xxxxxx985, appellant claimed a recurrence of disability
(Form CA-2a) commencing January 29, 2015. He contended that on January 26, 2015, he was
assigned to process new routes which required him to walk across the plant floor several times a
day. Appellant asserted that walking at work caused a significant increase in right knee and right
hip pain. He stopped work on January 29, 2015 and did not return. OWCP administratively
converted the recurrence claim to one for occupational disease and processed it under OWCP File
No. xxxxxx341.
To assess the nature and extent of appellant’s right knee condition under OWCP File No.
xxxxxx985, OWCP obtained a second opinion on May 12, 2015 from Dr. Noubar Didizian, a
Board-certified orthopedic surgeon. Dr. Didizian reviewed the medical record and a SOAF. On
examination, he observed a Trendelenburg gait on the right, limited right hip motion, and
crepitation in both patellae. Dr. Didizian opined that appellant’s right knee had deteriorated such
that he would require a total right knee arthroplasty. He commented that appellant’s Legg-Perthes
disease of the right hip had progressed naturally to degenerative osteoarthritis, independent of the
accepted injuries or other external factors. Dr. Didizian opined that appellant could perform
sedentary duty for four hours a day.
In an October 20, 2015 development letter, OWCP notified appellant of the type of
additional evidence needed to establish his claim for a new occupational disease of the right knee
and right hip. It requested that he submit factual evidence corroborating the identified work
factors, and a medical report explaining how and why those duties would cause the claimed right
hip and knee conditions. OWCP afforded appellant 30 days to submit such evidence.

6

Counsel submitted reports from Dr. Ong dated from January 7, 2014 to January 29, 2015. Dr. Ong opined that
the accepted January 26, 2006 employment incident exacerbated quiescent Legg-Perthes disease, precipitating
degeneration and eventual immobility of the right hip.

3

By decision dated December 18, 2015, under OWCP File No. xxxxxx341, OWCP denied
appellant’s occupational disease claim for a right hip and knee condition commencing
January 29, 2015.
In a December 29, 2015 letter, counsel requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review, held April 18, 2016. At the hearing, appellant stated
that he began work at the employing establishment as a clerk on February 14, 1987, and
transitioned to the custodial craft in 2005. After the two accepted injuries, he performed full-duty
custodial work for about one year, then was assigned to part-time light duty as a custodian.
Appellant was subsequently assigned to clear carrier accountables, a sedentary clerical job, for
four hours a day. He alleged that, in December 2014, he was informed that his job had been
abolished. Appellant accepted a sedentary clerical position in late December 2014. When he
reported for duty on January 26, 2015, he was assigned work that required him to walk across the
plant floor several times a day, a distance of at least 100 feet. Appellant asserted that walking on
the plant floor aggravated his right hip and right knee, totally disabling him.
Appellant submitted additional medical evidence. On March 15, 2016 Dr. Ong reviewed
Dr. Didizian’s opinion. He attributed appellant’s right knee and right hip conditions to the
January 26, 2006 and November 30, 2007 accepted injuries. Dr. Ong opined that appellant was
unable to perform his light-duty job as of January 2015 as his right hip and knee deformities, leg
length discrepancy, and significant antalgic gait disabled him from walking across the workroom
floor as required by his new duties. He opined that appellant required total right hip and right knee
replacements. A June 30, 2006 progress report noted that appellant planned to participate in a
weight reduction program before having surgery.
By decision dated July 5, 2016, under OWCP File No. xxxxxx341, an OWCP hearing
representative set aside the December 18, 2015 decision, finding that Dr. Ong’s reports were
sufficient to warrant additional development. OWCP directed that on remand of the case,
appellant, the medical record, and a SOAF should be referred to an appropriate specialist to
ascertain if his work duties caused or aggravated his right hip and right knee conditions.
By decision dated September 22, 2016,7 the Board set aside OWCP’s March 17, 2015
decision finding that there was a conflict of medical opinion between Dr. Ong, for appellant, and
Dr. Askin, for the government, regarding the etiology of appellant’s right hip condition. The Board
directed OWCP to refer appellant to an impartial medical examiner to resolve the conflict.
On remand of the case, under OWCP File No. xxxxxx985, OWCP selected Dr. Ian B. Fries,
a Board-certified orthopedic surgeon, as impartial medical examiner. It provided him a
September 27, 2016 SOAF which listed the accepted injuries and authorized surgeries, and
summarized appellant’s work history.

7

Docket No. 15-1216 (issued September 22, 2016).

4

Dr. Fries provided a November 15, 2016 report8 in which he reviewed the medical record
and SOAF. He commented that there were no medical records from the January 26, 2006
occupational injury. Dr. Fries noted that appellant had related a knee injury while playing football
in high school, which required “a likely open medial meniscectomy.” Appellant was also injured
in a 1981 motor vehicle accident, which “fractured his pelvis and ribs.” On examination Dr. Fries
observed an antalgic gait, inability to bear full weight on his right leg, a 20 degree flexion
contracture of the right knee, severely restricted motion of the lumbar spine and right hip, surgical
scars of the right knee, severely restricted lumbar motion, and morbid obesity. Appellant also had
insulin-dependent diabetes mellitus. Dr. Fries diagnosed Legg-Perthes disease of the right hip
with secondary degenerative osteoarthritis, degenerative osteoarthritis of the right knee, diabetes
mellitus, bilateral diabetic neuropathy and edema of the lower extremities, atrial fibrillation, and
morbid obesity. He opined that appellant’s right hip condition was attributable entirely to
congenital Legg-Perthes disease, an idiopathic condition that progressed naturally to degenerative
osteoarthritis unrelated to any musculoskeletal trauma. Dr. Fries noted that, while a right hip
arthroplasty might be medically necessary, it was unrelated to the accepted injuries. He
commented that appellant was a poor surgical candidate due to obesity, diabetes, and cardiac
issues.
On December 8, 2016 OWCP doubled OWCP File No. xxxxxx341 with OWCP File No.
xxxxxx985, with the latter as the master claim number.
By decision dated December 13, 2016, under File No. xxxxxx341, OWCP denied
appellant’s claim for a new occupational disease commencing January 29, 2016, based on
Dr. Fries’ opinion as the weight of the medical evidence.
In a December 21, 2016 letter, OWCP requested that Dr. Fries review additional medical
records regarding the January 26, 2006 employment injury from OWCP File No. xxxxxx381, and
indicate any change in his prior opinion.
In a December 23, 2016 letter, appellant advised that the limited-duty job he accepted was
for four hours of sedentary duty daily with no walking. Upon reporting January 26, 2015, the
postmaster added additional carrier routes to appellant’s clearance duties, which required him to
walk approximately 100 feet across the plant floor several times a day.
Pursuant to the July 5, 2016 remand decision, under OWCP File No. xxxxxx341, OWCP
obtained a January 6, 2017 second opinion report from Dr. William Dinenberg, a Board-certified
orthopedic surgeon. Dr. Dinenberg reviewed the medical record and a SOAF. On examination he
observed an antalgic gait and significantly restricted right hip motion. Dr. Dinenberg opined that
appellant’s preexisting Legg-Perthes disease of the right hip was aggravated and accelerated by
the November 30, 2007 employment injury, which resulted in degenerative changes that would
require a total right hip arthroplasty. Appellant also required a total right knee arthroplasty.
Dr. Dinenberg opined that appellant remained totally disabled for work due to sequelae of the
accepted injuries.

8
The first page of the report is dated November 15, 2016. The subsequent pages of the report are dated
November 17, 2016.

5

In a January 9, 2017 supplemental report, Dr. Fries noted that appellant had a right knee
injury in adolescence while playing football, which required an arthroscopy to repair a probable
torn ACL and meniscus. As appellant had a second right medial meniscal tear on January 26, 2006
with two subsequent surgeries, his right knee was likely not functioning normally before
November 30, 2007. Dr. Fries opined that the medical record prior to November 30, 2017 did not
document a right hip injury. He explained that appellant’s “advancing right hip degenerative
arthritis secondary to Legg-Perthes disease [was] not due to work-related injury sustained on
November 30, 2007” or to any other employment factor.”
By decision dated January 31, 2017, OWCP denied appellant’s request to authorize a total
right hip arthroplasty, based on Dr. Fries’ opinion.
In a February 7, 2017 letter, counsel requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review, held May 9, 2017. At the hearing, he contended that
Dr. Fries’ opinion was insufficient to resolve the conflict of medical opinion as it was incomplete
and poorly rationalized.
By decision dated April 7, 2017, OWCP affirmed the denial of a new occupational disease
claim under OWCP File No. xxxxxx341. It accepted that appellant walked 100 feet across the
plant floor several times a day from January 26 to 29, 2015 as alleged. OWCP found, however,
that the medical evidence of record did not support a causal relationship between the accepted
work factors and a right knee or hip condition.
By decision dated June 12, 2017, under OWCP File No. xxxxxx985, OWCP denied
authorization of a total right hip replacement, based on Dr. Fries’ opinion as the weight of the
medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
the monthly compensation.”9
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.10 The only limitation on OWCP’s authority is that
of reasonableness.11 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence

9

5 U.S.C. § 8103.

10

Vicky C. Randall, 51 ECAB 357 (2000).

11

Lecil E. Stevens, 49 ECAB 673 (1998).

6

could be construed so as to produce a contrary factual conclusion.12 For a surgery to be authorized,
a claimant must submit evidence to show that the requested procedure is for a condition causally
related to the employment injury and that it is medically warranted. Both of these criteria must be
met in order for OWCP to authorize payment.13
Section 8123(a) of FECA provides that when there is a disagreement between the physician
making the examination for the United States and the physician of the employee, a third physician
shall be appointed to make an examination to resolve the conflict.14 When there are opposing
medical reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical evidence.15
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for a right medial meniscus tear sustained on
January 26, 2006 when he stepped on a pallet jack, and left shoulder and right knee injuries
sustained on November 30, 2007 when he fell while moving a floor mat. It authorized a
February 14, 2006 right knee arthroscopy, an April 1, 2008 right knee arthroscopy, and June 13,
2008 arthroscopic left rotator cuff repair. Dr. Ong subsequently requested that OWCP authorize
a total right hip arthroplasty.
As noted, on a prior appeal,16 the Board found a conflict in the medical evidence between
Dr. Ong, for appellant, and Dr. Askin, for OWCP, with regard to whether the proposed right hip
arthroplasty was necessitated by the accepted January 26, 2006 and November 30, 2007
employment injuries. To resolve the conflict, it properly referred appellant to Dr. Fries, a Boardcertified orthopedic surgeon, pursuant to section 8123(a) of FECA, for an impartial medical
examination and an opinion on the matter.17
The Board finds that the well-rationalized opinion of Dr. Fries constitutes the special
weight of the medical evidence regarding whether the requested right hip arthroplasty would be
necessitated by residuals of appellant’s January 26, 2006 and November 30, 2007 work injuries.
In his November 16, 2016 and January 9, 2017 reports, Dr. Fries accurately described
appellant’s history and presented a thorough review of his medical records from both traumatic
injury claims and the occupational disease claim. He also provided detailed findings on clinical
examination. Dr. Fries explained that appellant’s congenital Legg-Perthes disease was idiopathic
in nature and had progressed in the expected manner according to the medical literature. He

12

Rosa Lee Jones, 36 ECAB 679 (1985).

13

R.C., 58 ECAB 238 (2006).

14

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

15

Delphia Y. Jackson, 55 ECAB 373 (2004).

16

See supra note 7.

17

5 U.S.C. § 8123(a).

7

emphasized that the course of Legg-Perthes disease was unaffected by the accepted injuries or any
other external musculoskeletal trauma.
The Board finds that Dr. Fries’ opinion that the need for the recommended total right hip
arthroplasty was not causally related to the accepted injuries is entitled to the special weight
accorded a referee examiner and represents the weight of the evidence.18 The evidence establishes
that the need for right hip surgery was not causally related to the accepted conditions. OWCP did
not abuse its discretion in denying authorization.19
On appeal counsel contends that Dr. Fries’ opinion is of insufficient probative value to
resolve the conflict of opinion as it was based on an inaccurate SOAF that did not refer to
diagnostic imaging performed after the 2006 and 2007 employment injuries.20 The Board finds,
however, that the SOAF accurately listed appellant’s accepted injuries and authorized surgeries.
Also, the medical record provided to Dr. Fries contained the imaging studies performed after both
accepted injuries. Dr. Fries mentioned those studies in his reports.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA21 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.22 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.23
An occupational disease is defined as a condition produced by the work environment over
a period longer than a single workday or shift.24 To establish that an injury was sustained in the
performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
18

Manuel Gill, 52 ECAB 282 (2001).

19

L.D., 59 ECAB 648 (2008).

T.G., Docket No. 07-2231 (issued June 2, 2008) in support of the proposition that a physician’s report is not
entitled to the weight of the medical evidence if based on an inaccurate SOAF); A.C., Docket No. 07-2423 (issued
May 15, 2008); and counsel cited to Gwendolyn Merriweather, 50 ECAB 11 (1999).
20

21

Supra note 2.

22

Joe D. Cameron, 41 ECAB 153 (1989).

23

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

24

20 C.F.R. § 10.5(q).

8

compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.25
Section 8123(a) of FECA provides that when there is a disagreement between the physician
making the examination for the United States and the physician of the employee, a third physician
shall be appointed to make an examination to resolve the conflict.26 When there are opposing
medical reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical evidence.27
ANALYSIS -- ISSUE 2
On May 11, 2015 appellant claimed that he sustained right knee and right hip pain which
he attributed to increased walking at work from January 26 to 29, 2015. In support of his claim,
he provided January 29 and April 2, 2015 reports from Dr. Ong. Dr. Ong opined that walking
back and forth across the plant floor from January 26 to 29, 2015 worsened the accepted right hip
and knee injuries, and worsened and aggravated Legg-Perthes disease and osteoarthritis of the
right hip.
OWCP obtained a second opinion from Dr. Didizian who opined in a May 12, 2015 report
that appellant had significant degeneration of the right knee and hip. Dr. Didizian attributed
appellant’s right knee condition to the accepted November 30, 2007 injury, and the right hip
condition to idiopathic Legg-Perthes disease.
OWCP initially denied the claim by decision dated December 18, 2015 and set aside by
July 5, 2016 decision with instructions to refer appellant for a second opinion to determine if his
work duties caused or aggravated the right hip and knee conditions. It referred appellant to
Dr. Dinenberg who provided a January 6, 2017 report. Dr. Dinenberg did in fact opine that the

25

Solomon Polen, 51 ECAB 341 (2000).

26

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

27

Delphia Y. Jackson, 55 ECAB 373 (2004).

9

November 30, 2007 occupational injury aggravated and accelerated appellant’s Legg-Perthes
disease of the right hip.
Dr. Ong opined that walking at work from January 26 to 29, 2015 caused a worsening of
appellant’s right knee and hip symptoms. In contrast, Dr. Didizian and Dr. Dinenberg attributed
appellant’s condition to sequelae of the November 30, 2007 employment injury. The Board finds
that this difference of medical opinion constitutes a conflict of medical opinion requiring resolution
by an impartial medical examiner.28
On remand of the case, OWCP shall prepare an updated SOAF and refer it, the medical
record, and appellant to an appropriate specialist or specialists to resolve the conflict regarding
whether increased walking at work from January 26 to 29, 2015 caused or aggravated any medical
condition. Following this and any other development deemed necessary, it shall issue a de novo
decision in the case.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying authorization for
requested right hip replacement surgery. The Board further finds that the second issue is not in
posture for a decision.

28

Id.

10

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated June 12, 2017 is affirmed, and the April 7, 2017 decision set aside and the case is
remanded for additional development consistent with this decision.
Issued: May 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

